Citation Nr: 0327931	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits, to include whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1993.  He died in July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
appealing an October 2001 decision by the Committee on 
Waivers and Compromises.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

In an October 2001 decision, the Committee on Waivers and 
Compromises denied the appellant, widow of the veteran, 
entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $26,873.93.  
While the Committee on Waivers and Compromises found no 
fraud, misrepresentation of a material fact, or showing of 
bad faith on the appellant's part in the creation of the 
debt, the Committee did find that repayment of the debt would 
not be against the principles of equity and good conscience, 
in that, repayment would not cause her an undue financial 
hardship; rather, non-payment of the debt would unjustly 
enrich the appellant.  The period of time for the alleged 
overpayment at issue is from August 1, 1995, through June 30, 
2001.  

On appeal, the appellant maintains that she was not at fault 
in the creation of the alleged debt; rather, she asserts that 
the alleged debt was caused by sole VA error.  She maintains 
she notified VA upon receipt of Social Security 
Administration benefits, for herself and each of her minor 
children; however, VA continued the death pension benefits.  

Although the Social Security Administration informed VA of 
the monthly amounts received by the appellant and her 
children, the agency failed to be specific as to the actual 
type of benefit each received, the date the appellant and the 
minor children each received the first Social Security 
Administration check, and the amount of each of the initial 
checks.  In addition, on the appellant's August 2001 
financial status report, she noted the children's benefits 
received from the Social Security Administration are SSI 
(Supplemental Security Income) benefits.  

Prior to determining whether the appellant should be granted 
a waiver of the recovery of the alleged overpayment, the 
issue of whether the alleged overpayment was properly created 
must first be addressed.  Unfortunately, that question was 
not addressed by the RO, nor was the question of whether the 
alleged overpayment, in whole or in part, was created by sole 
VA error.  

In addition, copies of the appellant's annual EVR's for the 
period of time covered by the overpayment at issue are not in 
the claims file.  Copies of those EVR's need to be obtained 
and associated with the claims file.  

Accordingly, this case is remanded for the following:  

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses and assets.  Once 
obtained, all documentation should be 
associated with the claims file.  If this 
information is not forthcoming, then a 
notation to that effect is to be placed 
in the claims file.  

2.  The RO should obtain copies of the 
appellant's pertinent EVR's, to include a 
listing of all unreimbursed medical 
expenses paid by the appellant for each 
of the years during the alleged 
overpayment period, and have the records 
associated with the claims file.  If this 
information is not forthcoming, then a 
notation to that effect is to be placed 
in the claims file.  

3.  The appellant and Social Security 
Administration should be contacted and 
requested to provide VA with information 
as to the date the appellant and each of 
her minor children received their first 
Social Security benefits check; the 
amount of each initial check; and the 
type of benefits each received.  If this 
information is not forthcoming, then a 
notation to that effect is to be placed 
in the claims file.  

4.  Thereafter, the RO is to:  a) provide 
the appellant with an audit of the 
benefits she actually received and the 
benefits to which she and the children 
actually were entitled to receive during 
the period of the alleged overpayment;  
b) address the question of whether the 
alleged overpayment was created due to 
sole VA error; and  c) readjudicate the 
issue of entitlement to a waiver of the 
overpayment of the alleged overpayment, 
to include whether the alleged 
overpayment was properly created.  If the 
claim continues to be denied, the RO 
should provide the appellant and her 
representative with a supplemental 
statement of the case that contains the 
appropriate law and regulations and 
accurately reflects the reasons for its 
decision, to include how each of the 
elements in these laws and regulations 
affected the RO's determination.  The 
appellant and her representative should 
then be afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


